Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Beaumont on July 13, 2021.

The application has been amended as follows: 
In claim 1, lines 14-18, delete “(2) an outer second portion comprising a pH-raising agent selected …amplified effect from multiple unit dosage use;”, and substitute therefor 
--- (2) an outer second portion comprising a pH-raising agent of one or more alkaline compounds selected from the group consisting of sodium bicarbonate, potassium bicarbonate, calcium carbonate, aluminum hydroxide and magnesium hydroxide; and

wherein the second portion substantially covers the first portion; and
wherein when two or more unit dosage forms of the oral pharmaceutical composition are administered to a subject within a time period of less than one hour, the amount and/or rate of the opioid released from the first portion is at least about 10% less than the amount and/or rate of the opioid 
	;
Cancel claims 9 through 12;
In claim 18, last line, after “acceptable salt”, insert  --- thereof --- ;
In claim 21, line 1, delete “dosages” and substitute therefor  --- dosage forms --- ;
In claim 22, line 1, delete “dosages” and substitute therefor  --- dosage forms --- ;
In claim 23, line 1, delete “dosages” and substitute therefor  --- dosage forms --- ;
In claim 27, line 1, delete “1” and substitute therefor  --- 26 --- ; and
In claim 28, line 4, after “unit dosage”, insert --- form --- .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record discloses abuse-deterrent opioid oral dosage units comprising cationic polymers comprising a dimethylaminoethyl ammonium group and a pH-raising agent; however the subject matter of the presently-amended claim 1, a method of treating pain in a subject in need thereof, comprising administering to the subject an immediate release oral pharmaceutical composition in unit dosage form comprising: (1) an inner first potion comprising: a first part comprising a core comprising an opioid selected from the group consisting of morphine, oxycodone, hydrocodone, oxymorphone, hvdromorphone and codeine, or a pharmaceutically-acceptable salt thereof: and a seal coating, comprising a cellulose resin covering the core; and a second part comprising an acid-sensitive coating comprising a pH-dependent polymer selected from the group consisting of cationic polymers containing a dimethylaminoethyl ammonium group, wherein the acid-sensitive coating is coated on the seal coating of the inner first portion, and releases the active ingredient .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615